DETAILED ACTION
Introduction
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Unless indicated otherwise, the term “applicant" as used in this Office Action refers to the Inventive Entity and Assignee, if any, as a whole.  The text of those sections of the statutes, rules, caselaw, and guidelines not included in this action may be found in a prior Office action, if any.
Election/Restrictions
Applicant’s election of Compound 1-67 as the first compound, Compound 1-64 as the second compound, and Compound 2-1 as the third compound, in the reply filed on October 14, 2022 is acknowledged:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
				

Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The applicant indicates that claims 1-5, 16, and 18-20 read on the elected species.  Claims 6-15, 17, and 21-25 are withdrawn as non-elected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US 2015/0001488) in view of Kim (WO 2018/110958).

Min qualifies as prior art and is in English.  The WO document of Kim qualifies as prior art but is in Korean.  An English translation of Kim is included with this Office Action.
Min teaches an organic optoelectronic device [Title; Abstract] with two host compounds.  One host compound has the following general formula at [0059] and exemplification at [0116]:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale


Formula 1-705 would be an isomer and/or homolog of the first presently elected compound.  MPEP 2144.09.  To meet the elected formula, Formula 1-705 in the reference would have a phenyl group appended to each of two other phenyl groups.
Min further teaches formula 2-944 at [0128]:
		
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Compound 2-944 in the reference corresponds to the third presently elected compound.
Min does not appear to explicitly teach the presently elected second compound.
Kim teaches an organic optoelectronic device [Title; Abstract] with the following compound at [65]:
		
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula 1-13 would be an isomer and/or homolog of the second presently elected compound.  MPEP 2144.09.  The phenyl on the carbazolyl group would be moved to the dibenzofuranyl group.
	It would have been obvious for an organic optoelectronic device with the first and third presently elected compounds, as taught and suggested by Min, to have the second presently elected compound, as taught or suggested by Kim, because both references are directed to organic optoelectronic devices.    “The combination of familiar [components] according to known methods is likely to be obvious when it does no more than yield predictable results.”   KSR Intern. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007).  Obviousness only requires a reasonable expectation of success.  In re Droge, 695 F.3d 1334, 104 USPQ 2d 1377, 1379, 1380 (Fed. Cir. 2012); and In re O’Farrell, 853 F.2d 894, 904 (Fed. Cir. 1988).  See also, MPEP 2143.02.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS J MC GINTY whose telephone number is (571)272-1029. The examiner can normally be reached Monday thru Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS J MC GINTY/Primary Examiner, Art Unit 1761